United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Washington, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2185
Issued: May 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 18, 2010 appellant, through his attorney, filed a timely appeal of an August 4,
2010 merit decision of the Office of Workers’ Compensation Programs which denied his
traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his cervical
radiculopathy and C6 and C7 disc disease were causally related to the October 16, 2008
employment incident.
FACTUAL HISTORY
This case has previously been before the Board. In an April 21, 2010 decision, the Board
affirmed the Office decisions dated March 12 and July 21, 2009, finding that appellant had not
1

5 U.S.C. § 8101 et seq.

established that he sustained a traumatic injury on October 16, 2008. The facts of the case are set
forth in the Board’s prior decision and incorporated herein by reference.2
On July 20, 2010 appellant, through his representative, filed a petition for reconsideration
and provided a June 18, 2010 medical report by Dr. Philip B. Bovell, an orthopedic surgeon, who
stated that appellant’s diagnosed cervical condition developed from his repetitive work duties
that were performed prior to the October 16, 2008 date of injury. Dr. Bovell explained that
appellant’s work duties consisted of repeated use of the right upper extremity while casing and
carrying mail and that these duties, along with appellant’s failure to recognize his problem,
peaked on the October 16, 2008 date of injury. He further opined that appellant’s daily work
activities aggravated the preexisting underlying condition. Dr. Bovell ultimately concluded that
the gradual development of appellant’s cervical condition, which he diagnosed as cervical
radiculopathy and compression, as well as disc syndrome at C6-7, resulted from the repeated use
of excessive function on walking, standing, carrying mail on shoulder repeatedly, over lifting at
work and the overuse of shoulders on casing.
By decision dated August 4, 2010, the Office denied modification of the Board’s
April 21, 2010 decision and found that appellant failed to establish that his cervical condition
was causally related to the October 16, 2008 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under the Act3 has the burden of proof to establish the
essential elements of his claim by the weight of the reliable, probative, and substantial evidence4
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.8 An employee may establish that the
2

Docket No. 09-2043 (issued April 21, 2010).

3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989); M.M., Docket No. 08-1510 (issued
November 25, 2010).
6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

8

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

2

employment incident occurred as alleged but fail to show that his disability or condition relates
to the employment incident.9
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence providing a diagnosis or opinion as to
causal relationship.10 Rationalized medical opinion evidence is medical evidence which includes
a physician’s rationalized opinion on whether there is a causal relationship between the
employee’s diagnosed condition and the specified employment factors or incidents.11 The
opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the employee.12
ANALYSIS
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a neck and back injury on October 16, 2008, as alleged. The Office accepted that on
October 16, 2008 his right arm muscles and wrist were extremely sore and tender when he pulled
down his route and loaded his truck. The record further supports that appellant sustained a
diagnosed cervical condition, but it does not contain a rationalized medical opinion establishing
that this condition resulted from the October 16, 2008 employment incident.
Following the Board’s last review of this case, appellant submitted a medical report by
Dr. Bovell who noted appellant’s date of injury as October 16, 2008 and diagnosed his cervical
condition as cervical radiculopathy with compression and disc syndrome at C6-7. While an
accurate date of injury is reported, Dr. Bovell ultimately concludes that appellant’s diagnosed
cervical conditions resulted from repeatedly carrying mail on his shoulder, overlifting and the
overuse of shoulder on casing at work. He further explains that appellant’s condition was
brought on by repeatedly performing his work duties, which started before the October 16, 2008
date of injury, and that these daily work activities aggravated a preexisting underlying condition.
Dr. Bovell’s history of injury remains deficient because, while referencing repetitive job duties,
he did not actually describe the frequency of any specific work activity. Also, while he
acknowledges the October 16, 2008 incident, Dr. Bovell ultimately attributes the cause of
appellant’s cervical condition to a gradual development that reached its peak on
October 16, 2008.
The medical evidence of record is ultimately insufficient to establish appellant’s claim
because Dr. Bovell’s reports fail to provide a rationalized medical opinion explaining how

9

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

10

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

12

B.B., 59 ECAB 234 (2007); Woodhams, id. at 345, 352. D.S., Docket No. 09-860 (issued November 2, 2009).

3

appellant’s specific work duties on the date alleged physiologically caused the diagnosed
conditions.13
The issue of causal relationship is a medical question that must be established by
probative medical opinion from a physician.14 As appellant did not submit probative medical
evidence establishing that his cervical condition is causally related to the October 16, 2008 work
event, he did not meet his burden of proof to establish a traumatic injury on October 16, 2008.15
Appellant may submit additional evidence, together with a formal written request for
reconsideration, to the Office within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a).
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained an injury on October 16, 2008, as alleged.

13

Paul Foster, 56 ECAB 208 (2004); J.F., Docket No. 09-1061 (issued November 17, 2009).

14

Apgar, supra note 8. W.W., Docket No. 09-1619 (issued June 2, 2010).

15

To the extent that medical evidence of record refers to appellant’s repetitive lifting, carrying mail and casing
mail at work that caused an overuse of his shoulder occurring over more than one shift, rather than a single incident,
the medical evidence implicates an occupational disease claim.

4

ORDER
IT IS HEREBY ORDERED THAT the August 4, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 16, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

